Citation Nr: 0312880	
Decision Date: 06/16/03    Archive Date: 06/24/03	

DOCKET NO.  01-03 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. 1151 for 
additional disability related to VA treatment for meningioma, 
status post craniotomy. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. 1151 for additional disability related to VA 
treatment associated with migraine headaches. 

3.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION


The veteran had active service from July 1957 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although the veteran initially 
requested a personal hearing, he withdrew that request in 
October 2002.  


FINDINGS OF FACT

1.  The veteran filed his claims under 38 U.S.C.A. § 1151 
after October 1997. 

2.  The veteran's meningioma, status post craniotomy, was not 
caused or aggravated as the result of carelessness, 
negligence, a lack of proper skill, an error in judgment, or 
some other incident of fault on the part of VA, nor as the 
result of an event that was not reasonably foreseeable.

3.  The veteran's migraine headaches were not caused or 
aggravated as the result of carelessness, negligence, a lack 
of proper skill, an error in judgment, or some other incident 
of fault on the part of VA, nor as the result of an event 
that was not reasonably foreseeable.

4.  The veteran's service-connected hemorrhoids disability is 
productive of no more than mild symptoms with small non-
thrombotic internal hemorrhoids, but with no persistent 
bleeding, secondary anemia, or fissures.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits for 
additional disability associated with VA treatment for 
meningioma, status post craniotomy, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2002).

2.  The criteria for entitlement to compensation benefits for 
additional disability claimed as migraine headaches as the 
result of treatment by the VA have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2002).

3.  The criteria for entitlement to a compensable evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. §  1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, and Part 4, Diagnostic 
Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
is not applicable.  The Board therefore finds that it can 
proceed with this case.  In this regard, the Board must note 
that medical records received at the VA in November 2002 make 
no reference to the disorders at issue.  As a result, the 
Board finds no basis to return this case to the RO in order 
to obtain an additional supplemental statement of the case.  
The evidence received immediately following the November 2002 
supplemental statement of the case is not pertinent to the 
veteran's claims.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple examination reports, 
outpatient treatment records, and private medical records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with his claim.  

The Board has considered the issue of whether it should 
obtain a VA medical opinion under the VCAA in order to 
determine an association between the veteran's nonservice-
connected disorders and treatment by the VA.  However, in 
light of the medical records already received which fail to 
indicate any association between VA treatment and the 
disorders at issue, the Board finds no rational basis to 
remand this case to the RO for a medical opinion.  Evidence 
obtained by the veteran himself indicates that much of the 
veteran's treatment for these disorders has been through 
private sources.  The veteran has provided no pertinent 
information that would provide a basis to obtain a VA medical 
opinion under the VCAA.  Accordingly, the Board will proceed 
with the adjudication of the veteran's case.  

In multiple letters from the RO to the veteran, as well as 
the November 2002 supplemental statement of the case, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist in obtaining.  Accordingly, 
the Board finds no basis to remand this case to the RO under 
U.S. Court of Appeals for Veterans Claims (Court) 
determination in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection under 38 U.S.C.A. § 1151 as well as the 
criteria for a compensable evaluation for hemorrhoids.  The 
discussions in the rating decisions, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board, therefore, 
finds that notice requirements of the new law and regulation 
have been met.  

II. Factual Background

On VA examination in June 1999, the veteran stated that he 
had no problems with hemorrhoids that he knows of.  On 
examination, there was no evidence of bleeding.  The examiner 
stated that the veteran did not have hemorrhoids.  
Notwithstanding, within a July 1999 rating determination, 
service connection was awarded for hemorrhoids.  The veteran 
was granted a noncompensable evaluation.  

In a report of contact dated June 2000, the veteran requested 
the issues regarding service connection for meningioma, 
status post craniotomy, and service connection for headaches 
be addressed under the provisions of 38 U.S.C.A. § 1151.  He 
also requested that the issue of his service-connected 
hemorrhoids be addressed based on "severity."  

Medical records were obtained by the RO or submitted by the 
veteran.  In March 1998, the veteran underwent a 
"[c]raniotomy pterional", right, for extirpation of the 
medial sphenoid wing of the orbital apex meningioma.  A brain 
tumor was indicated.  This treatment was performed at St. 
Thomas Hospital, Nashville, Tennessee.  On admission, it was 
reported that the veteran had a two-month history of right 
temporal headaches associated with some blurred vision.  He 
was found to have a brain lesion.  Significantly, no 
reference was made to the veteran's military service or to 
treatment by the VA.  Medical records cited by the veteran 
and obtained by the RO indicate extensive treatment for the 
veteran's disorders by private health care providers.  

On VA examination in July 2000, the veteran noted that while 
in military he had been diagnosed with hemorrhoids.  He 
indicated a remote history of rectal bleeding but did not 
recall the details.  Physical examination revealed no 
external hemorrhoids.  On digital examination of the inside 
of the rectum, there appeared to be some internal hemorrhoids 
that were found to be "very small."  The veteran was 
diagnosed with a history of internal hemorrhoids, mostly 
"asymptomatic."  

A supplemental statement of the case was issued by the RO in 
November 2002.  Later that month, the VA received a June 2002 
medical record from a "J.D.", M.D.  This medical record did 
not associate the veteran's disorders to his military service 
or VA treatment, nor did it make reference to the veteran's 
hemorrhoids.  

The veteran's representative submitted written argument in 
February 2003.


III.  38 U.S.C.A. §  1151

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.   
The purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  (1) 
Disability/additional disability, (2) That VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) That there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

In this case, there is absolutely no evidence to support the 
conclusion that VA treatment caused or aggravated the 
disorders at issue.  It appears that the surgery was 
performed at a private medical facility, and the record 
indicates minimal treatment by the VA regarding the disorders 
at issue.  Private medical records do not indicate VA 
treatment or a failure to treat the veteran caused the 
disorders at issue.  There is no competent evidence that the 
minimal treatment that the VA provided involved any element 
of fault.  The veteran himself has provided little argument 
regarding this contention.  In any event, his own opinion as 
to whether VA treatment was proper is not competent evidence.  
The Court has made clear that a layperson is not competent to 
provide evidence in matters requiring medical expertise.  The 
preponderance of the evidence is against these claims.

IV.  Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. §  1155.  Different diagnostic codes 
identify the various disabilities.  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (hemorrhoids), a noncompensable 
evaluation is warranted with either mild or moderate 
hemorrhoids, external or internal.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent 
evaluation.  Hemorrhoids with persistent bleeding and 
secondary anemia or with fissures warrant a 20 percent 
evaluation.  

Based on the evidence cited above, the Board finds no 
evidence that would provide a basis to grant the veteran a 
compensable evaluation for this disorder.  The VA examination 
of July 2000, which the Board believes is entitled to great 
probative value, finds a mostly asymptomatic internal 
hemorrhoid condition.  There is no medical evidence in both 
private or VA records indicating large or thrombotic 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  The veteran and his representative 
have provided little argument in support of this claim.  The 
most recent VA examinations have failed to find the 
appearance of external hemorrhoids.  Accordingly, the 
veteran's claim for a compensable evaluation for his service-
connected hemorrhoids is denied.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

The Board has also considered whether the record raises a 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no competent evidence that 
this disorder causes a marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  


ORDER

The appeal is denied as to all issues.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

